UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. Bushido Capital Long/Short Fund Schedule of Investments June 30, 2014 (Unaudited) Shares/Par/Contracts Value COMMON STOCKS - 64.6% Aerospace & Defense - 1.6% Northrop Grumman $ Agriculture - 5.0% Lorillard Philip Morris International Reynolds American Banks - 5.0% Bank Of America Goldman Sachs Group JPMorgan Chase Beverages - 1.6% Coca-Cola Enterprises Diversified Financial Services - 1.5% Credit Acceptance * Healthcare-Products - 1.7% St. Jude Medical Household Products/Wares - 1.4% Tupperware Brands Insurance - 10.5% Allied World Assurance Company Holdings (a) American International Group Assurant Axis Capital Holdings Endurance Specialty Holdings (a) Everest Re Group PartnerRe (a) Iron/Steel - 1.6% POSCO- ADR Machinery-Diversified - 1.5% Flowserve Media - 4.6% DIRECTV * Starz - Class A * Viacom - Class B Oil & Gas - 5.7% Apache Ensco - Class A Nabors Industries Packaging & Containers - 4.8% Ball Silgan Holdings UFP Technologies * Pipelines - 3.5% Kinder Morgan (a) Kinder Morgan Management * Real Estate - 3.3% Annaly Capital Management - REIT Melcor Developments Retail - 5.0% AutoZone * HSN Nordstrom Software - 3.2% Dun & Bradstreet Oracle Transportation - 3.1% CSX (a) Expeditors International of Washington (a) Total Common Stocks (Cost $4,317,722) CORPORATE BONDS - 13.4% Financial Services - 1.4% Leucadia National 5.500%, 10/18/2023 (a) $ Homebuilders - 3.6% MDC Holdings 5.375%, 07/01/2015 (a) 5.625%, 02/01/2020 (a) Ryland Group 6.625%, 05/01/2020 (a) Toll Brothers Finance 5.875%, 02/15/2022 (a) Insurance - 4.6% Allied World Assurance Company Holdings 5.500%, 11/15/2020 (a) Fairfax Financial Holdings 5.800%, 05/15/2021 (a) (b) Packaging & Containers - 0.8% Ball 5.750%, 05/15/2021 (a) Retail - 1.7% Darden Restaurants 4.500%, 10/15/2021 (a) Software - 1.3% Moody's 5.500%, 09/01/2020 (a) Total Corporate Bonds (Cost $973,160) EXCHANGE TRADED FUNDS - 25.7% Global X FTSE Argentina 20 Fund Global X FTSE Greece 20 Fund iShares MSCI Austria Capped Fund iShares MSCI Ireland Capped Fund iShares MSCI Italy Capped Fund Market Vectors Russia Fund Market Vectors Russia Small-Cap Fund Total Exchange Traded Funds (Cost $1,978,248) PURCHASED OPTION - 0.0% iShares Russell 2000 Fund Expiration: January 2015, Exercise Price: $101.00 (Cost $9,922) 20 SHORT-TERM INVESTMENT - 1.8% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $140,070) Total Investments - 105.5% (Cost $7,419,122) Other Assets and Liabilities, Net - (5.5)% ) Total Net Assets - 100.0% $ * Non-income producing security. (a) All or a portion of this security is designated as collateral for securities sold short.As of June 30, 2014, the value of collateral was $1,430,082. (b)
